Citation Nr: 0408081	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for breast cancer, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from February 1958 to October 
1982.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim of entitlement to service connection for breast cancer 
due to Agent Orange exposure.



FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claim of service connection for breast 
cancer, apprised of whose responsibility-her's or VA's, 
it was for obtaining the supporting evidence, and all 
relevant evidence necessary for an equitable disposition of 
this claim has been obtained.

2.  Breast cancer was not manifested during service or for 
many years thereafter, and is not shown to be causally or 
etiologically related to the veteran's active military 
service.


CONCLUSION OF LAW

Breast cancer was not incurred or aggravated during service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

First, VA has a duty under the VCAA to notify the veteran and 
her representative of any information and evidence needed to 
substantiate and complete her claim.  The June 2002 rating 
decision appealed and the January 2003 statement of the case, 
as well as the April 2002 letter to the veteran, notified her 
of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional evidence 
was needed to process her claim.  And she was informed of the 
evidence needed, thereby apprising her of the criteria for 
establishing her entitlement to service connection for the 
condition at issue.  Likewise, the April 2002 letter to her, 
as well as additional correspondence, specifically notified 
her of the provisions of the VCAA, the kind of information 
needed from her, and what she could do to help her claim, 
as well as the VA's responsibilities in obtaining supporting 
evidence.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

While, in the April 2002 letter, the RO requested that she 
identify and/or submit any supporting evidence within 60 
days, the letter also informed her that she had up to one 
year from the date of the letter to submit additional 
evidence.  And more than one year has passed since that VCAA 
letter.  See also the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)).  This new Act 
clarifies that VA may indeed make a decision on a claim 
before expiration of the one-year period following a VCAA 
notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (PVA); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records and 
private medical records have been obtained.  She and her 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92 (July 24, 1992).

The April 2002 letter apprising the veteran of the VCAA was 
sent prior to adjudicating her claim for service connection 
in June 2002.  So there was due process compliance with the 
holding and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In that decision, the court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Winston-Salem, and the RO did just 
that.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA 
receives a notice of disagreement (that raises a new issue) 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  Consequently, the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92 (July 24, 1992).

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  In addition, service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of recent amendments to 38 
C.F.R. § 3.309(e), Type-II Diabetes Mellitus was added to the 
list of diseases for which presumptive service connection can 
be established.  The change was effective July 9, 2001.  See 
66 Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The pertinent evidence of record consists of the veteran's 
service medical records and private medical records.
`
October 1957 and September 1964 Reports of Medical History 
indicate the veteran denied having tumors, growths, cysts, 
and cancer.  October 1957, May 1959, June 1962, September 
1964, September 1965, and December 1972 Reports of Medical 
Examinations showed normal clinical evaluations of the 
veteran's breasts.

A November 1975 service medical record indicates that an 
examination of the veteran's breasts was negative for masses.

A January 1977 Report of Medical Examination showed the 
veteran had a normal breast examination.

A March 1979 service medical record shows that physical 
examination of the veteran's breasts was within normal 
limits, and that the veteran's breasts were symmetrical and 
without masses, nipple retraction, or rashes.

A March 1979 Report of Medical Examination also showed a 
normal breast examination, as did the veteran's June 1982 
Report of Medical Examination for retirement purposes.

An April 2001 medical record from New Bern Surgical 
Associates indicates the veteran was seen for an evaluation 
and surgical opinion of an abnormal mammogram.  Physical 
examination was essentially normal.  Her breasts were 
symmetrical, without dimpling, retraction, nipple areolar 
excoriations, or discharge.  Upon palpation, there was no 
thickening, discrete nodular densities, or masses.  Axillary 
examination was unremarkable.   A stereotactic core biopsy 
was recommended.

An April 2001 stereotactic breast biopsy report shows that 
the pathology was consistent with carcinoma.

Pathology reports from Craven Regional Medical Center, dated 
in May 2001, indicate the veteran underwent a needle 
localization quadrantectomy of the left breast, which showed 
residual invasive lobular carcinoma and lobular carcinoma in 
situ at a previous biopsy site, invasive tumor and lobular 
carcinoma in situ within a superficial surgical margin of 
excision, changes consistent with a previous biopsy site, and 
background fibrocystic changes of the breast.  Left axillary 
lymph nodes were negative for metastatic carcinoma.  

An associated discharge summary from the Craven Regional 
Medical Center states the veteran underwent a partial 
mastectomy and a left x-ray lymph node dissection following a 
stereotactic mammotone biopsy, which showed invasive in situ 
lobular ductal carcinoma.  

Follow-up treatment notes from New Bern Surgical Associates, 
also dated in May 2001, show the veteran was at Stage IIA 
based on a tumor size of greater than 2 centimeters.  The 
axillary drain was removed, there was no seroma accumulation, 
and proceeding with radiation therapy was recommended.

A May 2001 medical record from B. J. Goodwin, M.D., states 
the veteran was seen for a consultation regarding her breast 
cancer.  The tumor was noted as strongly estrogen receptor 
positive and node negative and the risks and benefits of 
chemotherapy and Tamoxifen therapy were discussed.  Dr. 
Goodwin noted that the veteran would proceed with radiation 
therapy, as planned, and Tamoxifen.

A June 2001 treatment note from New Bern Surgical Associates 
states the veteran was scheduled to start radiation in two 
weeks and that she was started on Tamoxifen therapy.

A June 2001 treatment record from Craven Regional Medical 
Center states that the veteran complained of mild incisional 
soreness, with occasional left axillary pain and numbness.  
She denied chest pain, shortness of breath, back pain, bony 
pain, or focal neurological symptoms.  The provider noted 
that the veteran had already started Tamoxifen therapy, 
without any significant problems.  Examination of the left 
breast showed that it was soft, with a relatively well-healed 
transverse incision in the upper quadrant, associated with 
mild induration.  There was no definite mass in the left 
breast.  The right breast was soft and non-tender and both 
breasts were negative for skin dimpling, nipple discharge, 
and axillary adenopathy. 

A July 2001 record from Craven Regional Medical Center 
discussed the veteran's radiation therapy dosages and 
scheduling in June and July 2001.  In addition, the record 
noted that the veteran tolerated her therapy well, with a 
mild skin reaction of erythema, without moist reaction, and 
some mild fatigue.

In August 2001, New Bern Surgical Associates again saw the 
veteran for follow-up.  A treatment record stated that the 
veteran was currently on Tamoxifen.  She complained of mild 
tenderness and discomfort at the quadrantectomy/radiation 
site.  There was volume loss of the upper central portion of 
the left breast secondary to the partial mastectomy, with 
mild erythema.  There was no skin breakdown.  There were 
stable keratoses on the chest wall and nipple areolar complex 
was minimally edematous.   Physical examination was otherwise 
essentially normal.  The diagnosis was left breast carcinoma, 
status-post left quadrantectomy and left stereotactic breast 
biopsy.  A history of hypertension was also noted.

An August 2001 record from Dr. Goodwin states that the 
veteran did not have any side effects from her Tamoxifen 
therapy and that she only had some mild skin changes from her 
radiation therapy.  She had no complaints of lymphadenopathy, 
bone pain, or abdominal pain.  Physical examination showed 
that the veteran's left breast was mildly erythematous and 
warm, post-radiation, with resolving radiation changes.  
There was no nodularity or mass.  The right breast was 
without masses.  The rest of the physical examination was 
normal.

A September 2001 record from Craven Regional Medical Center 
states that the veteran complained of mild residual 
tenderness near the lateral edge of the scar region, but 
reported an improvement as to fatigue and resolution of her 
skin reaction.  Physical examination of her breasts showed 
that both breasts were soft and non-tender, with minimal 
induration of an otherwise well-healed scar of the 
left breast.  Mild radiation-induced residual erythema was 
noted.  The rest of her physical examination was normal.  The 
impression was that there was no clinical evidence of 
disease.   

A December 2001 treatment record from Dr. Goodwin states that 
the veteran continued to do well with regard to her breast 
cancer.  Examination of her breasts was negative for masses, 
skin changes, or nipple discharge bilaterally.  The radiation 
changes were resolved.

A January 2002 record from M. L. Reardon, M.D., states the 
veteran was seen for follow-up of her hypertension and 
hyperlipidemia.  She had no complaints and was noted as being 
on Tamoxifen therapy.  The impression was hypertension in 
good control, hyperlipidemia, history of breast cancer, and 
history of colon polyps.

In March 2002, Dr. Reardon saw the veteran regarding an upper 
respiratory tract infection, with marked sinus congestion and 
purulent drainage.  She denied any new breast changes or 
lymphadenopathy.

An April 2002 treatment note from R. E. Morgan, M.D., at New 
Bern Surgical Associates states the veteran was approaching 
the one-year anniversary date of her breast cancer surgery.  
The veteran was noted as being on Tamoxifen therapy.  
A review of systems was negative, as was her physical 
examination.  Her March 2002 mammogram was reviewed and found 
to be benign.  The diagnoses were breast cancer, history of 
hypertension, status-post left quadrantectomy and status-post 
left stereotactic biopsy.

A July 2002 record states the veteran was seen for follow-up 
of a bilateral carotid ultrasound that showed 80 percent 
stenosis of the right carotid bulb and 50 percent stenosis of 
the left internal carotid.  The impression was status-post 
left modified mastectomy for breast cancer in May 2001, 
hypertension, hyperlipidemia, colon polyps, history of 
duodenal ulcer with Helicobacter pylori antibody positive, 
right carotid bruit, and recently diagnosed bilateral carotid 
stenosis. 

A September 2002 medical record from Dr. Goodwin states that 
the veteran's breasts were without masses and that the 
radiation changes have resolved in the left breast, with 
exception of mild discoloration.

An October 2002 record from Dr. Reardon shows that the 
veteran was seen for follow-up of her hypertension and 
hyperlipidemia.  A history of breast cancer was noted.

In January 2003, Dr. Reardon saw the veteran for follow-up of 
hypertension and hyperlipidemia.  A history of breast cancer 
in the left breast was noted.

A March 2003 record from Dr. Goodwin showed that the veteran 
denied lymphadenopathy, breast changes, or abdominal pain.  
Breast examination and mammogram were normal and the 
veteran's Tamoxifen was continued.

An April 2003 record from Dr. Reardon showed diagnoses of 
cerebrovascular disease with right carotid stenosis, status-
post right carotid endarterectomy, hypertension, 
hyperlipidemia, history of tobacco abuse, history of breast 
cancer status-post left mastectomy, and dyspnea on exertion.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of evidence is 
against the claim for service connection for the veteran's 
breast cancer.  So her claim must be denied.  38 C.F.R. 
§ 3.102.  There is no medical evidence of record suggesting 
her breast cancer is in any way related to her service in the 
military.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
While the Board acknowledges that she had service in Vietnam, 
the objective clinical information from her medical records 
shows that she does not have a presumptive disease associated 
with exposure to Agent Orange.  In this regard, the Board 
notes that she does not have a respiratory cancer or other 
disease listed at 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Breast cancer is not akin to 
respiratory cancer.  In fact, the National Academy of 
Sciences (NAS) specifically found that breast cancer is not 
associated with Agent Orange exposure, whereas respiratory 
cancer sometimes is.  See 68 Fed. Reg. 27630-27641 (2003) 
(ongoing studies by the NAS have shown that there is no 
positive association between exposure to herbicides and 
breast cancer).  Moreover, there is no medical nexus evidence 
otherwise linking the veteran's breast cancer to her military 
service.  Her service medical records are entirely negative 
for evidence of breast cancer or another breast disorder, 
which may have been prodromal symptoms of the veteran's later 
diagnosed breast cancer.  In addition, her breast cancer was 
first manifest many years following service, and the earliest 
evidence confirming the diagnosis was in April 2001.  
Likewise, her private treatment records do not indicate that 
her breast cancer is a consequence of Agent Orange exposure 
or any service-connected disorder.  

The only evidence portending that the veteran's breast cancer 
is related to her service in the military comes from her.  
And as a layperson, she simply does not have the necessary 
medical training and/or expertise to determine the cause of 
this disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  Because of this, the veteran's 
allegations, alone, have no probative value without medical 
evidence 


substantiating them.  So the preponderance of the evidence is 
against her claim, meaning the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for breast cancer, including 
as secondary to Agent Orange exposure, is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



